Order entered May 25, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00345-CV

     ALICE LINDSEY PEACOCK, EXECUTOR OF THE ESTATE OF
          JANE O. LINDSEY, DECEASED, ET AL., Appellants

                                        V.

                    JACKSON WALKER, L.L.P., Appellee

                   On Appeal from the 348th District Court
                           Tarrant County, Texas
                    Trial Court Cause No. 348-311705-19

                                     ORDER

      Before the Court is the parties’ May 21, 2021 joint motion to abate. The

parties have reached a tentative settlement agreement and seek a short abatement to

complete the settlement process. We GRANT the motion. We ORDER the

parties to file either a motion to dismiss or a status report on or before June 14,

2021. We ABATE the appeal. It will be reinstated no later than June 15, 2021.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE